                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RONALD STEPHEN DRAPER,                           Case No. 18-cv-02524-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            AMEND ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 76
                                  10       KCG AMERICAS LLC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is the Wedbush Defendants’ motion under Federal Rule of Civil

                                  14   Procedure 59(e) to amend the Court’s August 27, 2018 order, see Dkt. No. 66, which dismissed

                                  15   Plaintiff Ronald S. Draper’s claims, without prejudice to re-filing the state-law claims in state

                                  16   court.1 See Dkt. No. 76 (“Mot.”). Plaintiff responded on October 9, in an opposition that also

                                  17   appears to ask the Court to vacate the August 27 order dismissing his complaint. See Dkt. No. 79

                                  18   (“Opp.”) at 2. The Wedbush Defendants replied on October 16. See Dkt. No. 81.2 For the

                                  19   following reasons, the Court DENIES the motion to amend.

                                  20           In what can only be described as a bizarre case, Plaintiff’s 81-page Complaint named 14

                                  21   defendants and brought 11 causes of action, including fraudulent concealment, fraudulent

                                  22   misrepresentation, breach of fiduciary duty, breach of contract, “aiding and abetting” fraud,

                                  23   violation of several California consumer protection statutes, “employment of manipulative

                                  24   computer software programs, computer servers, electronic trading facility and manipulative

                                  25

                                  26   1
                                         As in the Court’s August 27 order, the term “Wedbush Defendants” as used here refers to KCG
                                  27   Americas, LLC, Main Street Trading, Inc., Wedbush Securities, Inc., and those companies’
                                       individually named officer defendants. See Dkt. No. 66 at 1.
                                       2
                                  28     The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   scheme to defraud” him, and elder financial abuse. See Complaint, Dkt. No. 1; see also Dkt. No.

                                   2   66 at 2 (summarizing Plaintiff’s claims). The Court dismissed Plaintiff’s federal claims as time-

                                   3   barred under the Commodity Exchange Act’s (“CEA”) two-year statute of limitations. See Dkt.

                                   4   No. 66 at 7. But in dismissing the case, the Court expressly declined to reach the Wedbush

                                   5   Defendants’ argument that Plaintiff’s claims were barred by a contractual statute of limitations

                                   6   contained in their account agreement. See id. at 7 n.7. Left only with causes of action arising

                                   7   under California law, the Court found that this was the “usual case” in which “judicial economy,

                                   8   convenience, fairness, and comity” pointed towards declining to exercise supplemental jurisdiction

                                   9   under the pendent jurisdiction doctrine, consequently dismissing those claims without prejudice.

                                  10   See id. at 10 (quoting Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (internal

                                  11   quotations omitted)).

                                  12          “There are four grounds upon which a Rule 59(e) motion may be granted: 1) the motion is
Northern District of California
 United States District Court




                                  13   necessary to correct manifest errors of law or fact upon which the judgment is based; 2) the

                                  14   moving party presents newly discovered or previously unavailable evidence; 3) the motion is

                                  15   necessary to prevent manifest injustice; or 4) there is an intervening change in controlling law.”

                                  16   Turner v. Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (internal quotations

                                  17   and emphasis omitted). The Wedbush Defendants base their motion on the first and third grounds:

                                  18   they contend that the Court committed a manifest error of law by refusing to assume pendent

                                  19   jurisdiction over Plaintiff’s state-law claims, which they say should have dismissed with prejudice,

                                  20   thus “causing a manifest injustice against the Wedbush Defendants,” which necessitates Rule

                                  21   59(e) relief. See Mot. at 5.

                                  22          First, the Court did not commit a manifest error of law by declining to exercise

                                  23   supplemental jurisdiction and not reaching the question of whether Plaintiff’s state law claims

                                  24   were barred by a contractual statute of limitations. The Wedbush Defendants contend that

                                  25   “[i]nvoking pendent jurisdiction requires minimal resources by the Court because the contractual

                                  26   limitations clause applies to all of Draper’s claims against the Wedbush Defendants and its

                                  27   temporal limit is the same as the two-year limitations provision in the CEA.” Mot. at 3. But

                                  28   determining whether the purported contractual statute of limitations is applicable and enforceable
                                                                                         2
                                   1   will require reviewing the contract and applying state law. The balance of pendent jurisdiction

                                   2   factors points towards this question of state law being determined by a state court, rather than by

                                   3   this Court on a Rule 59(e) motion after it has already declined to reach the question. Because this

                                   4   is the usual case in which judicial economy, convenience, fairness, and comity weigh towards

                                   5   declining to exercise supplemental jurisdiction, the Court finds that it did not commit a manifest

                                   6   error of law.

                                   7           Second, granting the Wedbush Defendants’ Rule 59(e) motion is not necessary to prevent

                                   8   manifest injustice. The Wedbush Defendants contend that they “will be unnecessarily subjected to

                                   9   the same claims and associated injustice in a state court proceeding,” especially “given Draper’s

                                  10   . . . prior disregard of Court orders and general contempt of the judicial process.” Mot. at 5. But if

                                  11   the enforceability of the contractual limitations clause is as airtight as the Wedbush Defendants

                                  12   assert it to be, they will surely be able to obtain a prompt dismissal if Plaintiff re-files his state law
Northern District of California
 United States District Court




                                  13   claims in a court well-versed with the applicable state law. Assuming pendent jurisdiction over

                                  14   the state law claims is not necessary to prevent manifest injustice.

                                  15           Because the Court finds that it did not commit a manifest error of law and no manifest

                                  16   injustice will result from declining to exercise supplemental jurisdiction over Plaintiff’s state law

                                  17   claims, the Wedbush Defendants’ Rule 59(e) motion is DENIED.

                                  18           IT IS SO ORDERED.

                                  19   Dated: 4/18/2019

                                  20                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
